United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-2822
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

            Todd Stands Alone, formerly known as Todd Brave Crow

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                    for the District of South Dakota - Northern
                                   ____________

                            Submitted: June 18, 2021
                              Filed: July 20, 2021
                                 [Unpublished]
                                 ____________

Before GRUENDER, BENTON, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       After Todd Stands Alone violated the conditions of supervised release, the
district court 1 sentenced him to 14 months in prison. On appeal, he challenges the
length of the sentence.

      1
        The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
       As Stands Alone acknowledges, his recent release from prison moots the
appeal. See Owen v. United States, 930 F.3d 989, 990 (8th Cir. 2019) (holding that
release will moot an appeal when the appellant “challenge[s] only his term of
imprisonment”). No remedy is available to shorten a term of imprisonment that he
has already served, and no one has identified any collateral consequences. See id.;
see also United States v. Dunlap, 719 F.3d 865, 866–68 (8th Cir. 2013) (per curiam)
(dismissing an appeal as moot under similar circumstances). We accordingly
dismiss the appeal.
                        ______________________________




                                        -2-